DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a compensation assembly positioned in the outer housing and comprising at least one biasing element to bias the compensation assembly into an initial position” (claims 11 and 16 also recite structure with respect to a “compensation assembly” and a biasing element that is part of the compensation assembly). It’s unclear to one of ordinary skill in the art how a biasing element is simultaneously part of the compensation assembly, but also biases the compensation assembly (of which it is apart). In other words, it is used to bias itself against itself, at least as far as the claim is instantly written. Further, one of ordinary skill in the art would not know what a “compensation assembly” even is, or what it entails. The confusion arises from how the claims are written, in combination with the specification. When looking for guidance for what is required for a compensation assembly, it’s not clear what the metes and bounds are because it’s not clear what the analogous structure would be. Additionally, claim 10 defines the compensation assembly as a “diffuser” of the pump stage that is adjacent to the compensation assembly. This is confusing since it’s unclear how the compensation assembly is defined against itself. As such, the independent claims are considered indefinite as the metes and bounds of what is a “compensation assembly” are not understood.
Claim 4 recites the limitation "the second insert" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Additionally, it’s not even clear what this structure is referencing as there are no “inserts” in the claim tree.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-11, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Wilson (US 4872808).
Regarding claims 1, 11, and 15-16, Wilson discloses a pump (60) for modifying at least one property of a fluid, the pump comprising: an outer housing (61); pump stages (Figure 3) positioned in the outer housing, each pump stage of the pump stages comprising: an impeller (66); and a diffuser (64) at least partially housing the impeller; a shaft (67) positioned in the outer housing, the impeller of each of the pump stages being coupled to the shaft, the shaft to rotate each impeller about an axis of the shaft to modify the at least one property of the fluid as the fluid travels through each of the pump stages; a crossover element (90) positioned between a first set of the pump stages and a second set of the pump stages, the crossover element to enable fluid communication between the first set of the pump stages and the second set of the pump stages (Col. 4, Lines 51-55); and a compensation assembly (Figure 7) positioned in the outer housing and comprising at least one biasing element (118) to bias the compensation assembly into an initial position, the compensation assembly to enable the second set of the pump stages to move against a biasing force of the at least one biasing element within the outer housing in an axial direction along the axis of the shaft relative to at least one of the first set of the pump stages or the crossover element (Col. 5, Lines 34-45). First and second hydraulic inserts to modify at least one property of the fluid as the fluid travels through the stages (Figure 3; inserts 68). Preloading is implicit of the structure of embodiments of Figure 3 and Figure 7 (biasing element 118; Col. 5, Lines 34-45).
Regarding claims 2-3, Wilson discloses the pump according to claim 1 above. Wilson further discloses the compensation assembly is positioned at least partially in and integrated with the crossover element (Figure 7), the compensation assembly configured to move relative to the crossover element (Col. 5, Lines 34-45).
Regarding claims 4-7 and 9-10, Wilson discloses the pump according to claim 1 above. Wilson further discloses the at least one biasing element defines a flexible connection between the compensation assembly and the crossover element, and wherein the pump is configured to deform the at least one biasing element when the second insert is received in the outer housing (Figures 3 and 7), the at least one biasing element and at least a portion of the compensation assembly are received within a recess defined in the crossover element (see Figure 7, 118 is positioned within a notch of crossover element), the compensation assembly configured to move further into the recess in response to a force applied to the second set of the pump stages that is sufficient to overcome the biasing force of the at least one biasing element (Col. 5, Lines 34-45). The at least one biasing element is configured to dampen movement of the second set of the pump stages relative to the crossover element (elastomeric material implicit dampening characteristics), and comprising at least one stop surface to limit axial movement of the second set of the pump stages in at least one direction of travel along the axis of the shaft (Figure 3). The at least one biasing element comprises a disc spring (118 is an annular elastomeric spring), and the compensation assembly defines the diffuser of a pump stage positioned adjacent the compensation assembly (Figures 3 and 7).
Regarding claims 17-18 and 20, Wilson discloses the method according to claim 16 above. Wilson further discloses a housing of an impeller of the at least one hydraulic insert with a portion of the compensation assembly (Figures 3 and 7), movably connecting the portion of the compensation assembly defining the housing to the crossover element with the at least one biasing element (Figure 7), and configuring the crossover element to provide fluid flow between the at least one hydraulic insert and another hydraulic insert positioned within the outer housing of the pump (Figure 3).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moritsugu et al. (US 8807915), hereinafter referenced as Moritsugu in view of Bush et al. (US 4098558), hereinafter referenced as Bush.
Regarding claims 1, 9-11, and 15;
Moritsugu discloses a pump for modifying at least one property of a fluid, the pump comprising: an outer housing (3); pump stages (Figure 1) positioned in the outer housing, each pump stage of the pump stages comprising: an impeller (see the Figure; runner groups 12 and 14); and a diffuser at least partially housing the impeller (see Figure 1; diffuser unlabeled, but visible); a shaft (5) positioned in the outer housing, the impeller of each of the pump stages being coupled to the shaft, the shaft to rotate each impeller about an axis of the shaft to modify the at least one property of the fluid as the fluid travels through each of the pump stages (see fluid arrows of Figure 1); a crossover element (13) positioned between a first set of the pump stages (12) and a second set of the pump stages (14), the crossover element to enable fluid communication between the first set of the pump stages and the second set of the pump stages. The first and second set of stages are  “hydraulic inserts” defined by an impeller and housing at each stage.
Moritsugu fails to teach a compensation assembly positioned in the outer housing and comprising at least one biasing element to bias the compensation assembly into an initial position, the compensation assembly to enable the second set of the pump stages to move against a biasing force of the at least one biasing element within the outer housing in an axial direction along the axis of the shaft relative to at least one of the first set of the pump stages or the crossover element, the biasing element is a disc spring, and compensation assembly defines the diffuser of a pump stage positioned adjacent the compensation assembly.
Bush teaches a multi-stage fluid pump including impellers (33) and diffusers (36), and the last stage is defined by a compensation assembly (Figures 6-7) positioned in an outer housing of the pump and comprising at least one biasing element (56) as a disc spring to bias the compensation assembly into an initial position, the compensation assembly to enable movement of the pump stages against a biasing force in an axial direction relative to the stationary structure (see distance L and L’). The utilization of a biasing element in combination with the diffuser allows for movement of these components out of the barrel beyond a certain point is prevented so that the resilient member maintains the stages and covers in close contact, especially when full delivery pressure is not being produced.
Because Moritsugu discloses a multi-stage pump including impellers and diffusers with a crossover element with the last stage of impellers/diffusers at the crossover element, and because Bush teaches a multi-stage pump with multiple impellers/diffusers with a compensation assembly defined at the last stage of the pump including a biasing element, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Moritsugu such that the last stage of the pump is provided with a compensation assembly which includes a biasing element as taught by Bush for the purposes of the resilient member maintains the stages and covers in close contact, especially when full delivery pressure is not being produced.
	Regarding claims 2-3, Moritsugu in view of Bush teaches the pump according to claim 1 above. Moritsugu as modified by Bush further teaches the compensation assembly is positioned at least partially in and integrated with the crossover element because the compensation assembly is utilized as the last stage of the diffuser (Figures 6-7 of Bush shows compensation assembly integrated with structure 62; in combination with Moritsugu, this would be the crossover element), and the compensation assembly is configured to move relative to the crossover element (Figures 6-7 of Bush shows axial movement L relative to 62).
	Regarding claim 4, Moritsugu in view of Bush teaches the pump according to claim 1 above. Moritsugu as modified by Bush further teaches the at least one biasing element defines a flexible connection between the compensation assembly and the crossover element, and wherein the pump is configured to deform the at least one biasing element when the second insert is received in the outer housing (Figures 6-7 of Bush shows axial movement L relative to 62).
	Regarding claim 5, Moritsugu in view of Bush teaches the pump according to claim 1 above. Moritsugu as modified by Bush further teaches the at least one biasing element and at least a portion of the compensation assembly are received within a recess defined in the crossover element (see Figures 6-7 of Bush, the biasing element and diffuser are positioned in a recess), and the compensation assembly is configured to move further into the recess in response to a force applied to the pump stages that is sufficient to overcome the biasing force of the at least one biasing element (Figures 6-7 of Bush), and thereby as modified in Moritsugu would be equivalent to the second set of pump stages.
	Regarding claim 6, Moritsugu in view of Bush teaches the pump according to claim 1 above. Moritsugu as modified by Bush further teaches the at least one biasing element is configured to dampen movement of the second set of pump stages relative to the crossover element (biasing element 56 in Bush is a resilient compression ring, thereby includes dampening characteristics).
	Regarding claims 7-8, Moritsugu in view of Bush teaches the pump according to claim 1 above. Moritsugu as modified by Bush further teaches at least one stop surface positioned to at least partially prevent overloading the at least one biasing element and limiting axial movement of the pump stages, and preventing the overloading of the biasing element (see Bush, the compensation assembly has a stop surface at 58 and the opposite side has a stop surface at 54, and then combination thereof results in another stop surface at 57).
	Regarding claims 12-14, Moritsugu in view of Bush teaches the device according to claim 11 above. Moritsugu further discloses an end cap (8, 10) and as modified by Bush teaches the device is configured to preload the one or more biasing elements when the end cap is coupled with the outer housing (see end cap 57 of Bush), and the end cap is coupled to the outer housing with one or more fasteners. The device is configured to deform the one or more biasing elements when the second hydraulic insert is received in the housing.
	Regarding claims 16 and 20;
Moritsugu discloses a pump for modifying at least one property of a fluid, the pump comprising: an outer housing (3); pump stages (Figure 1) positioned in the outer housing, each pump stage of the pump stages comprising: an impeller (see the Figure; runner groups 12 and 14); and a diffuser at least partially housing the impeller (see Figure 1; diffuser unlabeled, but visible); a shaft (5) positioned in the outer housing, the impeller of each of the pump stages being coupled to the shaft, the shaft to rotate each impeller about an axis of the shaft to modify the at least one property of the fluid as the fluid travels through each of the pump stages (see fluid arrows of Figure 1); a crossover element (13) positioned between a first set of the pump stages (12) and a second set of the pump stages (14), the crossover element to enable fluid communication between the first set of the pump stages and the second set of the pump stages. The first and second set of stages are  “hydraulic inserts” defined by an impeller and housing at each stage.
Moritsugu fails to teach forcing the at least one hydraulic insert into the crossover element in the outer housing to preload at least one biasing element of a compensation assembly in the outer housing and enclosing the at least one hydraulic insert in the outer housing with the at least one biasing element of the compensation assembly in a preloaded condition.
Bush teaches a multi-stage fluid pump including impellers (33) and diffusers (36), and the last stage is defined by a compensation assembly (Figures 6-7) positioned in an outer housing of the pump and comprising at least one biasing element (56) as a disc spring to bias the compensation assembly into an initial position, the compensation assembly to enable movement of the pump stages against a biasing force in an axial direction relative to the stationary structure (see distance L and L’). The utilization of a biasing element in combination with the diffuser allows for movement of these components out of the barrel beyond a certain point is prevented so that the resilient member maintains the stages and covers in close contact, especially when full delivery pressure is not being produced. Bush further teaches “The resilient compression ring 56 can then be stressed by threading the end casing member 57 to the point on the fixture or rig equivalent to the end face 61 on the inner casing 2” which describes a preloading of the biasing element.
Because Moritsugu discloses a multi-stage pump including impellers and diffusers with a crossover element with the last stage of impellers/diffusers at the crossover element, and because Bush teaches a multi-stage pump with multiple impellers/diffusers with a compensation assembly defined at the last stage of the pump including a biasing element, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of assembling the pump of Moritsugu such that the last stage of the pump is provided with a compensation assembly which includes a biasing element in a preloaded state as taught by Bush for the purposes of the resilient member maintains the stages and covers in close contact, especially when full delivery pressure is not being produced.
	Regarding claims 17-18, Moritsugu as modified by Bush teaches the method according to claim 16 above. Moritsugu as modified by Bush further teaches a housing of an impeller of the at least one hydraulic insert with a portion of the compensation assembly, and movably connecting the portion of the compensation assembly defining the housing to the crossover element with the at least one biasing element (Bush, compensation assembly 30 which interacts with the biasing element 56 and the recess of the portion 62 which is equivalent of crossover element in Moritsugu).
	Regarding claim 19, Moritsugu as modified by Bush teaches the method according to claim 16 above. Moritsugu as modified by Bush further teaches elastically deforming the at least one biasing element of the compensation assembly a selected amount by securing an end cap to the housing (end caps 8 and 10 of Moritsugu and end cap 57 in Bush).
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bergamini et al. (US 9803644), hereinafter referenced as Bergamini in view of Bush et al. (US 4098558), hereinafter referenced as Bush.
Regarding claims 1, 9-11, and 15;
Bergamini discloses a pump for modifying at least one property of a fluid, the pump comprising: an outer housing (33); pump stages (Figure 1B) positioned in the outer housing, each pump stage of the pump stages comprising: an impeller (see the Figure 1B); and a diffuser at least partially housing the impeller (see Figure 1B; impeller/diffuser sets are included but unlabeled); a shaft (13) positioned in the outer housing, the impeller of each of the pump stages being coupled to the shaft, the shaft to rotate each impeller about an axis of the shaft to modify the at least one property of the fluid as the fluid travels through each of the pump stages; a crossover element (31) positioned between a first set of the pump stages (23A) and a second set of the pump stages (23B), the crossover element to enable fluid communication between the first set of the pump stages and the second set of the pump stages. Each of the first/second sets of pump stages are defined by a plurality of hydraulic inserts (25).
Bergamini fails to teach a compensation assembly positioned in the outer housing and comprising at least one biasing element to bias the compensation assembly into an initial position, the compensation assembly to enable the second set of the pump stages to move against a biasing force of the at least one biasing element within the outer housing in an axial direction along the axis of the shaft relative to at least one of the first set of the pump stages or the crossover element, the biasing element is a disc spring, and compensation assembly defines the diffuser of a pump stage positioned adjacent the compensation assembly.
Bush teaches a multi-stage fluid pump including impellers (33) and diffusers (36), and the last stage is defined by a compensation assembly (Figures 6-7) positioned in an outer housing of the pump and comprising at least one biasing element (56) as a disc spring to bias the compensation assembly into an initial position, the compensation assembly to enable movement of the pump stages against a biasing force in an axial direction relative to the stationary structure (see distance L and L’). The utilization of a biasing element in combination with the diffuser allows for movement of these components out of the barrel beyond a certain point is prevented so that the resilient member maintains the stages and covers in close contact, especially when full delivery pressure is not being produced.
Because Bergamini discloses a multi-stage pump including impellers and diffusers with a crossover element with the last stage of impellers/diffusers at the crossover element, and because Bush teaches a multi-stage pump with multiple impellers/diffusers with a compensation assembly defined at the last stage of the pump including a biasing element, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Bergamini such that the last stage of the pump is provided with a compensation assembly which includes a biasing element as taught by Bush for the purposes of the resilient member maintains the stages and covers in close contact, especially when full delivery pressure is not being produced.
	Regarding claims 2-3, Bergamini in view of Bush teaches the pump according to claim 1 above. Bergamini as modified by Bush further teaches the compensation assembly is positioned at least partially in and integrated with the crossover element because the compensation assembly is utilized as the last stage of the diffuser (Figures 6-7 of Bush shows compensation assembly integrated with structure 62; in combination with Bergamini, this would be the crossover element), and the compensation assembly is configured to move relative to the crossover element (Figures 6-7 of Bush shows axial movement L relative to 62).
	Regarding claim 4, Bergamini in view of Bush teaches the pump according to claim 1 above. Bergamini as modified by Bush further teaches the at least one biasing element defines a flexible connection between the compensation assembly and the crossover element, and wherein the pump is configured to deform the at least one biasing element when the second insert is received in the outer housing (Figures 6-7 of Bush shows axial movement L relative to 62).
	Regarding claim 5, Bergamini in view of Bush teaches the pump according to claim 1 above. Bergamini as modified by Bush further teaches the at least one biasing element and at least a portion of the compensation assembly are received within a recess defined in the crossover element (see Figures 6-7 of Bush, the biasing element and diffuser are positioned in a recess), and the compensation assembly is configured to move further into the recess in response to a force applied to the pump stages that is sufficient to overcome the biasing force of the at least one biasing element (Figures 6-7 of Bush), and thereby as modified in Bergamini would be equivalent to the second set of pump stages.
	Regarding claim 6, Bergamini in view of Bush teaches the pump according to claim 1 above. Bergamini as modified by Bush further teaches the at least one biasing element is configured to dampen movement of the second set of pump stages relative to the crossover element (biasing element 56 in Bush is a resilient compression ring, thereby includes dampening characteristics).
	Regarding claims 7-8, Bergamini in view of Bush teaches the pump according to claim 1 above. Bergamini as modified by Bush further teaches at least one stop surface positioned to at least partially prevent overloading the at least one biasing element and limiting axial movement of the pump stages, and preventing the overloading of the biasing element (see Bush, the compensation assembly has a stop surface at 58 and the opposite side has a stop surface at 54, and then combination thereof results in another stop surface at 57).
	Regarding claims 12-14, Bergamini in view of Bush teaches the device according to claim 11 above. Bergamini further discloses an end cap (unlabeled, ends of the pump enclosure) and as modified by Bush teaches the device is configured to preload the one or more biasing elements when the end cap is coupled with the outer housing (see end cap 57 of Bush), and the end cap is coupled to the outer housing with one or more fasteners. The device is configured to deform the one or more biasing elements when the second hydraulic insert is received in the housing.
	Regarding claims 16 and 20;
Bergamini discloses a pump for modifying at least one property of a fluid, the pump comprising: an outer housing (33); pump stages (Figure 1B) positioned in the outer housing, each pump stage of the pump stages comprising: an impeller (sets 23A and 23B of respective stages); and a diffuser at least partially housing the impeller (see Figure 1B; diffuser unlabeled, but visible); a shaft (13) positioned in the outer housing, the impeller of each of the pump stages being coupled to the shaft, the shaft to rotate each impeller about an axis of the shaft to modify the at least one property of the fluid as the fluid travels through each of the pump stages; a crossover element (31) positioned between a first set of the pump stages (23A) and a second set of the pump stages (23B), the crossover element to enable fluid communication between the first set of the pump stages and the second set of the pump stages. Each of the first/second sets of pump stages are defined by a plurality of hydraulic inserts (25).
Bergamini fails to teach forcing the at least one hydraulic insert into the crossover element in the outer housing to preload at least one biasing element of a compensation assembly in the outer housing and enclosing the at least one hydraulic insert in the outer housing with the at least one biasing element of the compensation assembly in a preloaded condition.
Bush teaches a multi-stage fluid pump including impellers (33) and diffusers (36), and the last stage is defined by a compensation assembly (Figures 6-7) positioned in an outer housing of the pump and comprising at least one biasing element (56) as a disc spring to bias the compensation assembly into an initial position, the compensation assembly to enable movement of the pump stages against a biasing force in an axial direction relative to the stationary structure (see distance L and L’). The utilization of a biasing element in combination with the diffuser allows for movement of these components out of the barrel beyond a certain point is prevented so that the resilient member maintains the stages and covers in close contact, especially when full delivery pressure is not being produced. Bush further teaches “The resilient compression ring 56 can then be stressed by threading the end casing member 57 to the point on the fixture or rig equivalent to the end face 61 on the inner casing 2” which describes a preloading of the biasing element.
Because Bergamini discloses a multi-stage pump including impellers and diffusers with a crossover element with the last stage of impellers/diffusers at the crossover element, and because Bush teaches a multi-stage pump with multiple impellers/diffusers with a compensation assembly defined at the last stage of the pump including a biasing element, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of assembling the pump of Bergamini such that the last stage of the pump is provided with a compensation assembly which includes a biasing element in a preloaded position as taught by Bush for the purposes of the resilient member maintains the stages and covers in close contact, especially when full delivery pressure is not being produced.
	Regarding claims 17-18, Bergamini as modified by Bush teaches the method according to claim 16 above. Bergamini as modified by Bush further teaches a housing of an impeller of the at least one hydraulic insert with a portion of the compensation assembly, and movably connecting the portion of the compensation assembly defining the housing to the crossover element with the at least one biasing element (Bush, compensation assembly 30 which interacts with the biasing element 56 and the recess of the portion 62 which is equivalent of crossover element in Bergamini).
	Regarding claim 19, Bergamini as modified by Bush teaches the method according to claim 16 above. Bergamini as modified by Bush further teaches elastically deforming the at least one biasing element of the compensation assembly a selected amount by securing an end cap to the housing (unlabeled end caps of Bergamini and end cap 57 in Bush).
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ryall (US 3801217) discloses a multi-stage pump with an end cap (42) positioned adjacent a loaded biasing element (180) and compensation assembly (44) with a clearance to allow for floating of the pump cartridge (Figure 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745